Case 8:20-cv-00394-WFJ-SPF Document 37 Filed 03/06/20 Page 1 of 5 PageID 1246



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

v.

KINETIC INVESTMENT GROUP, LLC and
      MICHAEL SCOTT WILLIAMS,                                 CASE NO.: 8:20-cv-394


         Defendants, and

KINETIC FUNDS I, LLC,
KCL SERVICES, LLC d/b/a LENDACY,
SCIPIO, LLC, LF 42, LLC, EL MORRO
FINANCIAL GROUP, LLC, and KIH, INC.,
f/k/a KINETIC INTERNATIONAL, LLC,

         Relief Defendants.
                                                     /

                RECEIVER'S MOTION FOR AUTHORIZATION TO EMPLOY
                   YIP & ASSOCIATES AS FORENSIC ACCOUNTANTS

         Mark A. Kornfeld, Esq., as Receiver (the “Receiver”) appointed over Defendant

Kinetic Investment Group, LLC and Relief Defendants Kinetic Funds, LLC, KCL

Services, LLC d/b/a Lendacy, Scipio, LLC, LF 42, LLC, and KIH Inc., f/k/a Kinetic

International, LLC (collectively, the “Receivership Entities”), pursuant to the Court’s

March 6, 2020, Order Granting Plaintiff Securities and Exchange Commission’s

Emergency Motion for Appointment of Receiver (the “Order Appointing Receiver”)

(Doc. 34), hereby files his Motion for Authorization to Employ Yip & Associates (the

“Firm”) as forensic accountants nunc pro tunc to March 6, 2020, and states as follows:

         1.      This action commenced on February 20, 2020, with the filing of the Securities

and Exchange Commission’s (“SEC”) Complaint against Defendants and Relief




QB\62065367.1
Case 8:20-cv-00394-WFJ-SPF Document 37 Filed 03/06/20 Page 2 of 5 PageID 1247



Defendants, the SEC’s Emergency Motion and Memorandum of Law for Asset Freeze and

Other Relief (Doc. 2), and the SEC’s Emergency Motion and Memorandum of Law for

Appointment of Receiver (Doc. 3).

         2.      Following a hearing on March 6, 2020, this Court entered the Order Appointing

Receiver appointing Mark A. Kornfeld, Esq. as Receiver of all assets of the Receivership

Entities. Pursuant to the Order Appointing Receiver, the Receiver is authorized to, among other

things, “engage and employ persons in his discretion to assist him in carrying out his duties and

responsibilities hereunder, including, but not limited to, accountants…financial or business

advisors,…forensic experts…” See Order Appointing Receiver at ¶¶ 7.F. and 61. Prior to

engaging any such professionals, the Receiver must first obtain an Order of this Court

authorizing such engagement. See Order Appointing Receiver at ¶ 52. Any professionals that the

Receiver engages with this Court’s approval are “entitled to reasonable compensation and

expense reimbursement from the Receivership Estates as described in the ‘Billing Instructions

for Receivers in Civil Actions Commenced by the U.S. Securities and Exchange Commission’...

agreed to by the Receiver.”

         3.      Accordingly, pursuant to the Order Appointing Receiver, the Receiver seeks this

Court’s approval to engage the Firm to provide forensic accounting and financial and business

advice to the Receivership Entities and assist the Receiver in fulfilling his duties under the Order

Appointing Receiver.

         3.     The Firm has extensive experience in forensic accounting, including receivership

matters arising from SEC enforcement actions. Hal Levenberg, a Director with the Firm, will

assume primary responsibility for this undertaking. Mr. Levenberg routinely concentrates on

providing litigation and forensic investigation services to receivers in both state and federal

receivership cases, including prior cases brought by the SEC, U.S. DOJ, and the IRS. Prior to




QB\62065367.1
Case 8:20-cv-00394-WFJ-SPF Document 37 Filed 03/06/20 Page 3 of 5 PageID 1248



joining the Firm, Mr. Levenberg worked at a large forensic accounting firm that provided

services to the court-appointed trustee in the liquidation of Bernard L. Madoff Securities. Mr.

Levenberg will be supervised by Maria M. Yip, who is the founder and managing partner of the

Firm. Ms. Yip has significant experience in forensic accounting, financial investigations,

receiverships, and other fiduciary roles, and she also serves as a sitting United States Bankruptcy

Panel Trustee. The Firm will not charge for travel time, lodging, airfare and any other travel

time in Florida. Outside of Florida, the Firm will not charge for travel time and will only bill

out-of-pocket expenses. The Firm is also certified as a minority-owned and women-owned firm.

         4.      In consideration for the services the Firm will provide to the Receiver, the

Receiver proposes to pay the Firm fees based on the time expended by partners, directors,

senior associates, and associates (based on fee applications to be filed by the Firm, payment

of which is subject to this Court’s approval). Mr. Levenberg, who is a director and will be

primarily responsible for this matter, normally charges an hourly rate of $395 but has agreed

to cap his rate at $295 which is the same rate charged by the Receiver’s lead counsel. Ms.

Yip has also agreed to discount her hourly rate from $495 to $395 to the extent her services

are necessary.    Finally, the Firm has agreed to discount the hourly rates charged by

associates and senior associates to $175 and $220, respectively.

         5.      In the event the Receiver requires more specialized forensic accounting or tax

services, including without limitation the preparation of expert reports and/or expert testimony

or tax services beyond routine tax filings and the preparation of tax returns for the Estate and the

Receivership Entities, the Receiver will seek authority from the Court to pay for such services

at hourly rates equal or close to the standard hourly rates for the particular professionals at the

Firm that will provide the services. In the alternative, the Receiver may seek Court approval to




QB\62065367.1
Case 8:20-cv-00394-WFJ-SPF Document 37 Filed 03/06/20 Page 4 of 5 PageID 1249



retain other professionals with that specialized experience. The Firm has advised the Receiver

that, whenever possible, the Firm will utilize associates and senior associates under the

supervision of Mr. Levenberg and Ms. Yip.

         6.     The Receiver will take all steps to ensure that there is no duplication of

efforts or expenses between or among any of the professionals he engages with the

approval of this Court.

         7.     The Firm has informed the Receiver that it do not have any conflict with

serving the Receiver in this case.

         WHEREFORE, the Receiver respectfully requests that this Court enter the

proposed Order attached as Exhibit A, authorizing the Receiver to employ Yip &

Associates as forensic accountants and consultants for the Receiver, and for such other

and further relief as the Court deems just and proper.

         Dated: March 6, 2020.


                                                  QUARLES & BRADY LLP

                                                 /s/ Mark A. Kornfeld
                                                 Mark A. Kornfeld, Esq., as Receiver
                                                 Florida Bar No. 1019233
                                                 101 E. Kennedy Blvd., Ste. 3400
                                                 Tampa, FL 33602
                                                  Phone: (813) 387-0300
                                                 Facsimile: (813) 387-1800
                                                 mark.kornfeld@quarles.com
                                                 karen.wollitz@quarles.com
                                                 docketfl@quarles.com




QB\62065367.1
Case 8:20-cv-00394-WFJ-SPF Document 37 Filed 03/06/20 Page 5 of 5 PageID 1250



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 6th day of March, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a Notice of

Electronic Filing to the following counsel of record:

 Christine Nestor, Esq.                           Gregory W. Kehoe, Esq.
 Stephanie N. Moot, Esq.                          Joseph H. Picone, Esq.
 John T. Houchin, Esq.                            Danielle S. Kemp, Esq.
 Barbara Veniegra, Esq.                           Greenberg Traurig, P.A.
 Securities and Exchange Commission               101 East Kennedy Blvd., Suite 1900
 801 Brickell Avenue, Suite 1950                  Tampa, FL 33602
 Miami, FL 33131                                  keoeg@gtlaw.com
 nestorc@sec.gov                                  piconej@gtlaw.com
 moots@sec.gov                                    kempd@gtlaw.com
 houchinj@sec.gov                                 Counsel for Defendants and Relief
 viniegrab@sec.gov                                Defendants
 Counsel for Plaintiff
                                                  Steven M. Malina, Esq.
                                                  Greenberg Traurig, P.A.
                                                  77 West Wacker Drive, Suite 3100
                                                  Chicago, IL 60601
                                                  malinas@gtlaw.com
                                                  Counsel for Defendants and Relief Defendants


                                                        /s/ Mark A. Kornfeld
                                                        Receiver




QB\62065367.1
